Case 9:12-cv-81120-WPD Document 431 Entered on FLSD Docket 11/16/2018 Page 1 of 26



                            UN ITED STA TES DISTR ICT CO URT
                            SOU TH ERN D ISTR ICT O F FLORID A

                          CivilN o.12-81lzo-clv -D im itrouleasN atthev an

  AD T,LLC,

        Plaintiff,                                                 FlLED l)y          D.C.

                                                                      N2k 162218
  SECU RITY N ETW O RK S,LLC,and
  V ISIO N SECU RITY ,LLC,                                            Sî'J
                                                                        .
                                                                          /IIt
                                                                             ?ZAJI/T. E
                                                                         o.oyrus.-w.nn.

        D efendant.


    M A G IST M TE JUD G E 'S R EPO R T A ND R EC O M M END A TIO N O N TH E ISSU E O F
                 N O R TH STA R 'S K N O W LED G E O F TH E IN JUN C TIO N

        THIS CAUSE is before the Court upon a referral from the Honorable W illiam P.

  Dimitrouleas,United StatesDistrictJudge. (DE 3551. Thereferralrelatesto thelimitedissue
  ofNorthstar'sknowledgeofthe injunction. Specitically,thereferralrequired theundersigned
  to conduct an evidentiary hearing on the issue of klwhether Northstar had actual notice of the

  injunctionasrequired byFed.R.Civ.P.65(d),priorto theactionsconstitutingviolationsofthe
  pennanentinjunction formingthebasisofJudgeHurley'sadjudication ofcivilcontemptagainst
  N orthstar.'' 1d.atp.12. The Courtheld an evidentiary hearing on July 28,2018. The Court

  has also reviewed the parties' post-hearing briefs, exhibits, and designations and

  cross-designations.The m atterisnow ripe forreview ,

                                        1.     BA C K G RO U N D

         This case hasa very lengthy and circuitous history. O n O ctober l2,2012,PlaintiffA D T

  ($iADT'') tiled a Complaint for damages and injunctive relief against Defendants Security
Case 9:12-cv-81120-WPD Document 431 Entered on FLSD Docket 11/16/2018 Page 2 of 26




  Networks LLC (ûûsecurity Networks'')and Vision Security,LLC (1svision''). (DE 11. The
  Courtentered a Stipulated Preliminary lnjunction againstDefendantson December l4,2012.
  (DE 38j. ADT filed an Amended Complainton June 28,2013. (DE 59j. In the Amended
  Com plaint, AD T alleged that Security N etw orks' and V ision's agents were interfering w ith

  A D T'S contracts with custom ers by m aking false and m isleading statem ents intended to confuse

  ADT'Scustomers,inviolationofSection 43(a)oftheLanham Act,15U.S.C.j 1125(a),andthe
  Florida Deceptive and UnfairTrade Practices Act,section 501.201 etseq.,Florida Statutes,as

  w ellasAD T'Srightsagainstinterference w ith its contracts underFlorida com m on law .

           OnAugust26,2013,thepartiesannounced thattheyhadagreed to settlethecase. gDE
           On Septem ber 9, 2013, A DT,Security N etw orks, and V ision filed a Joint M otion to

  DismisstheCasewith Prejudice andRelatedRelief(DE 1041. ThepartiesmovedtheCourtto
  enter an Agreed Permanent lnjunction with respect to Vision (DE 104-11, dissolve the
  preliminary injunction,dismissthe action with prejudice,and expunge certain documentsfrom
  thedocket. gDE 1041. On September 11,2013,the Honorable DanielT.K.Hurley,United
  States DistrictJudge,entered the Agreed PennanentInjunction with respectto Vision. (DE
   1051.! JudgeHurley also entered an OrderofFinalDismissaland Close-out,dismissing the
  case with prejudice, dissolving the previously entered preliminary injunction, retaining
  jurisdiction to enforce the terms of the parties' settlement agreement and the permanent
  injunction,anddenyingtherequesttoexpunge. gDE 1061. On December17,2014,theCourt
  entered an OrderModifying Agreed PermanentInjunction,which made minorrevisionsto the
  AgreedPennanentlnjunction. (DE 1071.
           On D ecem ber 11,2015,A DT filed a M otion for O rder to Show Cause W hy N onparties

   ' Judge Hurley isnow retired from the Court.
Case 9:12-cv-81120-WPD Document 431 Entered on FLSD Docket 11/16/2018 Page 3 of 26




  RobertHarris and NorthstarAlarm Services LLC tttNorthstar''lOughtNotBe Adjudged in
  Contemptofthe Pennanentlnjunction Entered in thiscase. gDE 1O8j. ADT soughtto hold
  thetwo nonpartiesin contemptofthe permanentinjunction forallegedly using the prohibited
  m isleading and deceptive sales practices to steal AD T'S custom ers. 1d. A DT claim ed that

  N orthstar and Harris w ere successors in interest to V ision based upon a January 2015 A sset

   Purchase Agreement CdAPA''),whereby Northstar purchased approximately 8,000 customer
   accounts from V ision and also em ployed m any ofV ision's senior officers,m anagers,and sales

   agents. 1d. H anis,N orthstar'spresident,w as also V ision'sCEO and sole m anaging m em ber.

   ld.

           Northstarand Harrisdenied thatthey could be bound by thepenuanentinjunction and
   claimedtheywereoutsidethescopeoftheinjunction. (DES122,1231. TheHonorableJames
   M .Hopkins,U nited States M agistrate Judge,held an evidentiary hearing on January 14,2016,

   and heard testimony from Harrisand Jason Christensen,Northstar'sfounderand CEO. (DES
   138, 1411. The parties agreed to bifurcate the proceedings so that the Court could first
   determine the applicability ofthe permanentinjunction to the non-partiesand then,during a
   second stage,detennineifthe injunction wasviolated. 1d. Thepartiescompleted additional
   briefing. (DES 142-1441. Then,on June 8,2016,Judge Hopkins entered a Report and
   Recommendation Regarding Plaintiffs Motion to Adjudge Non-parties in Contempt ofthe
   PermanentInjunction. (DE 1461.2 Judge Hopkinsfound thatADT had shown by clearand
   convincing evidence that the SCA PA resulted in a de facto m erger betw een V ision and N orthstar

   such thatliability underthe injunction should attach to Northstarasa successor in interest.''
   (DE 146,p.61. HealsofoundthatHarriswastsbound bytheinjunctionandthus,ifheengaged
   2 Judge Hopkinsisnow retired from the Court.
                                                  3
Case 9:12-cv-81120-WPD Document 431 Entered on FLSD Docket 11/16/2018 Page 4 of 26




   in conductviolative ofthe injunction,he would be liable under it.'' Id. Judge Hopkins
   rejected ADT'S argumentthat there was sufficientprivity between Vision and Northstar to
  justify extending the injunction's prohibitions to Northstar,but he found merit in ADT'S
   argum entthatN orthstar wasliable as a successorin interestofV ision. 1d atpp.6-10. Judge

   H opkins found thatthe record w as replete w ith evidencethata de facto m ergeroccurred betw een

   V ision and N orthstar. Id. at pp.7-10. Finally,Judge H opkins determ ined that,under Rule

   65(d),Harriswaslûbound by the injunction entered againstVision because in hiscapacity as
   CEO and sole m anaging m em berofV ision,his liability w as the sam e as ifhe had been a nam ed

   party in the underlying law suit.'' 1d.at pp. 10-22. Judge Hopkins recom m ended that Judge

   Htlrley enteran ordergranting thepermanentinjunction and permitJudge Hopkinsto have a
   second evidentiary hearing to determinewhetherthe injunction was violated and whetherthe
   nonpartiesshould be held in contem pt. 1d.atpp.11-12.

          On July 1, 2016, the non-parties filed their objections to the Report and
   Recommendation. (DESl51,1521. OnJuly 6,2016,JudgeHurleyenteredan OrderAdopting
   M agistrate Judge's Reportand Recom m endation & H olding N on-parties N orthstar and Harris

   Boundby Permanentlnjunction Previously Entered in thisAction againstDefendantNorthstar.
   (DE 1531. Northstartiled an interlocutory appealof Judge Hurley'sOrderto the Eleventh
   Circuit. (DE 1651.
          W hile the appeal w as pending, Judge H opkins conducted a second evidentiary hearing

   and found thatNorthstarand Harris had actually violated the tenns ofthe injunction. gDE
   2501. He recommended that they be held in contempt. 1d. On M arch 16,2017,Judge
   Hurleyentered an OrderRejecting inPartandAdoptingin PartReportandRecommendation of
Case 9:12-cv-81120-WPD Document 431 Entered on FLSD Docket 11/16/2018 Page 5 of 26




  M agistrate Judge. gDE 2891. Judge Hurley found thatNorthstarwasin civilcontemptfor
  violatingthepermanentinjunction,butfoundthatHarrisshould notbeheld individually liable.
  1d. JudgeHurleydeniedADT'SmotionforreconsiderationastoHarris. (DE 2951.
           The Eleventh Circuit heard oralargum ent and then issued a published opinion on A pril

                SeeADT LLC v.NorthstarAlarm Servs.,LLC,853 F.3d 1348 (11th Cir.2017).
  The Eleventh Circuit vacated the D istrict Court's Orderw hich stated that N orthstar w as bound

  by the injunction. 1d. TheEleventh Circuitagreed with theDistrictCourtthatNorthstarand
  Vision were notin privity. 1d.at 1352-54. TheEleventh Circuitalso did notdispute thata de

  facto m erger under state 1aw occurred between N orthstar and V ision. 1d at 1354-55.

  H ow ever,the Eleventh Circuitruled thatthe D istrictCourterred in failing to m ake a finding that

  NorthstarhadknowledgeoftheinjunctionagainstVision,asrequiredbyRule65(d). 1d. The
  Eleventh Circuitexplained thatSflijn the absence ofa finding thatNorthstarknew aboutthe
  injunction against Vision Security,the districtcourterred when itruled thatNorthstar was
  boundbytheinjunctionunderatheoryofdefactomerger. Therecorddoesnotsupportaruling
  thatNorthstarisbound bytheinjunction.'' 1d at1355(intemalcitationomitted). Finally,the
  Eleventh Circuitvacated theorderthatNorthstarisbound bytheinjunction butgavenofurther
  instructionsto the DistrictCourt. 1d. The M andate was issued on August15,2017. (DE

   3401.
           A fterthe m andate w asissued,Judge H opkins issued a reportand recom m endation w hich

   awarded attorney's fees to Northstar. (DE 3461. ADT filed objections,and on M arch 6,
  2018, the H onorable W illiam P.D im itrouleas3,U nited States D istrictJudge, entered an Omnibus

   Order (DE 3551. The Courtexplained thatStitseems to the lower courtthatthe Eleventh
   3 Thiscase was reassigned to Judge Dim itrouleasafterthe retirem entofJudge H urley.
                                                          5
Case 9:12-cv-81120-WPD Document 431 Entered on FLSD Docket 11/16/2018 Page 6 of 26



  Circuit,in vacating Judge H urley's Order...was putting this case in the sam e posture that itwas

  in prior to the entry of that order,essentially saying to the district courtto startover on this

  particular order and do itrightthis tim e.'' 1d.atp.8. Judge D im itrouleas further intem reted

  the appellate court'sorderasan instruction to the districtcourtthatSlunless you m ake a factual

  finding thatNorthstarhad knowledge ofthe injunction,asrequired by Rule 65(d),you cannot
  legallyenteranorderholdingthatNorthstarisboundbytheinjunctionunderthedefactomerger
  theory.'' 1d.     He pointed out that the Eleventh Circuit did not reverse the order or indicate

  thatthe contem ptproceedings w ere ending. Id atp.10. Judge D im itrouleas also em phasized

  thatthe Eleventh CircuitCfvacated the appealed orderbased on the absence ofarequired factual

  tindingbythedistrictcourtregardingNorthstar'sactualknowledgeoftheinjunction,notbased
  cm a finding by the Eleventh Circuit that there w as no such know ledge.'' 1d. Judge
  D im itrouleas specifically referred the contem pt proceeding to the undersigned 4 for Sûan

  evidentiary hearing and report and recom m endation as to the issue of w hether Northstar had

  actual notice of the injunction as required by Fed.R.Civ.P.65(d),prior to the actions
  constituting violations of the penuanent injunction forming the basis of Judge Hurley's
  adjudicationofcivilcontemptagainstNorthstar.'' Id atp.12.
          OnM ay 11,2018,Northstarfiled aM otionforSummaryJudgmentgDE 3661,whichwas
  denied. See DE 367. On June 15,2018,AD T tiled a M otion for Sum m ary Judgm ent,w hich

  w as also denied. See DEs 392,398.

                                      11.     E VID EN TIA R Y H EA R IN G

          The Court held an evidentiary hearing on August 28, 2018. ADT introduced 15



  4 The matterwasreferred to the undersigned aherthe retirementofJudge Hopkins.
                                                      6
Case 9:12-cv-81120-WPD Document 431 Entered on FLSD Docket 11/16/2018 Page 7 of 26



  exhibits.s Exhibit1istheAgreedPermanentlnjunctiondated September11,2013 (DE 415-11.
  Exhibit2 is a redacted em aildated February 14,2014,from Greg W atts to severalm em bers of

  Northstar'sboardofdirectors(DE 415-21. Exhibit3 isaredacted emaildated M arch 6,2014,
  from Rob HanisandDanNoble(DE 415-31. Exhibit4 isaredacted emaildated July2,2014,
  from Edw ard N iem cyzk to severalm em bers ofN orthstar's board ofdirectors with a Pow erPoint

  presentation attached gDE 415-41. Exhibit5 isan emaildated December17,2014,from Ben
  N ale to tw o m em bers ofN orthstar's board of directors that attached a sum m ary of the pending

  litigation involving Vision (DE 415-5j. Exhibit6 isan OrderModifying Agreed Permanent
  lnjunction which is dated December 17,2014,along with the (Revised) Agreed Permanent
  lnjunction (DE 415-61. Exhibit7isaredactedmemorandum datedDecember30,2014,from K
  & L GatesLLP to Northstarand Goldman,Sachs& Co.gDE 415-71. Exhibit8 isan email
  chain dated January 6, 2015, initially started by Greg W atts to the CEO of N orthstar and

  members ofNorthstar's board of directors (DE 415-81. Exhibit 9 is the Asset Purchase
  AgreementbetweenNorthstarandVisionSecuritydatedJanuary 16,2015 gDE 415-91.
          TheCourtnotesthatExhibits10,11,13s15,and 16were objected toby Northstar,and
  the Courtadmitted them overthe objections. However,the Courtstated thatitwould later
  determ ine what w eight,if any,to give those exhibits upon review ofthe totality ofthe evidence

  in this case. Exhibit 10 is a portion ofa presentation from N orthstar's Febnzary 4,2015 board

  ofdirectors meeting (DE 415-10J. Exhibitl1 is an emailchain dated January 26-28,2015
  between Sanders M cN ew ,counselfor AD T,and Sean Brow n,w ho w as chief com pliance ofticer

   atNorthstaratthattime (DE 415-1l1. Exhibit12 isNorthstar'sResponsesto ADT,LLC'S

   5 ADT'Sproposed Exhibit 14 w as notadm itted, asNorthstar'
                                                            scounsel'sobjectionsweresustainedastothat
   exhibit.
                                                      7
Case 9:12-cv-81120-WPD Document 431 Entered on FLSD Docket 11/16/2018 Page 8 of 26




  FirstSetofRequestsforAdmission (DE 415-121. Exhibit13istheJuly 5,2018Declarationof
  K enneth W iesenfeld,w ho w as form erly the chief tinancial officer of Security N etw orks and

  became a board memberofNorthstarin 2014 (DE 415-131. Exhibit 15 isa redacted email
  dated August26,2013,from ScottAtherton to Ken W iesenfeld which attached a draftof the

  settlementagreementbetweenADT,SecurityNetworks,andVision (DE 415-141. Exhibit16is
  a redacted em ail dated Septem ber 25, 2013, from Scott A therton to Steve Carm on, Fred

  Benjamin, Ken W iesenfeld, and Joseph Shields which attached the settlem ent docum ents,
  including the proposed agreed permanent injunction,between ADT,Security N etworks, and
  Vision (DE 415-151.
           AD T also introduced as D em onstrative Exhibit//1 a slide presentation itused during the

  August28,2018hearing (DE 415-161. ADT agreedto removetheportion ofthepresentation
  thatwasobjectedtobyNorthstarandfiledan AgreedM otionto Substitute(DE 4281,whichwas
  granted (DE 4291.
           N orthstar introduced no exhibits.6           Neither party introduced any live w itnesses.

  lnstead, the parties subm itted deposition and hearing designations, cross-designations, and

  Objections. The Courtruled on a11ofthe objections attheAugust28,2018 hearing. Both
  parties m ade opening statem ents, but they opted to subm it their closing statem ents in written

  form .

           Atthehearing,thepartiesagreed thatADT hastheburden ofproofatthisjunctureand
  thatthe burden AD T m ustm eetis the clear and convincing evidence standard.




  6 Northstarplanned on introducing the A PA as its only exhibit, butthe Courtdetermined thatthisw as unnecessary
  since the exhibithad already been entered into evidence by ADT.
                                                         8
Case 9:12-cv-81120-WPD Document 431 Entered on FLSD Docket 11/16/2018 Page 9 of 26



                                     111.    PO ST-H EAR IN G BRIEFS

                                        A . A D T'SPostH earing Brief

          ADT filed itsClosing Statementon the M atterofNorthstar'sKnowledge (DE 4211on
   Septem ber 22,2018. A D T sum m arizes the facts that it believes establish N orthstar's actual

   knowledge. ld at pp. 2-10. AD T next asserts that é'it is conceded that N orthstar, and its

   directorsthrough whom itacts,had acttlalknowledge ofthepermanentinjunction thatbarred
   Vison from using false claim s ofA DT affiliation to sellalann system s to A D T custom ers.'' 1d.

   atp.11. ADT furtherassertsthatthe Courtisrequired to tind thati'Northstarhad knowledge

   ofthe Vision injunction sufficientto bind Northstar to the injtmction underthe established
   SupremeCourtcasessuchasGoldenStateBottling Co.v.NLRB,414U.S.l68(1973),aswellas
   the Eleventh Circuit's decision in thism atter.'' 1d.

          A D T next argues that Siactual notice'' for the pumoses of Rule 65(d) only requires

   knowledge, and does not require form al notice. gDE 421, p. 11j. ADT contends that

   tcNorthstar'sknowledge ofthe Vision injunction is established notonly by circumstance but
   through N orthstar's ow n adm issions. The Eleventh Circuit's ruling in this case requires

   nothing m ore.'' ld    AD T asserts that the evidentiary record show s thatN orthstar's directors

   were itfully informed of the Vision injunction in the eleven months of due diligence
   investigationsthey conduced into V ision'slegaland business affairs.'' f#.at 13. A ccording to

   A DT,the know ledge ofN orthstar's directors and board m em bers,including M r.W iesenfeld,is

   im putable to N orthstarunderthe law . 1d.atpp.14-16.

          ADT dismisses Northstar's iûtwo injunctions'' theory and explains that the two
   injunctionsatissueareactuallythesameinjunctionasthemodificationtotheoriginalpennanent

                                                   9
Case 9:12-cv-81120-WPD Document 431 Entered on FLSD Docket 11/16/2018 Page 10 of 26




   injunctionwastheaddition ofonesimplesentencethatisirrelevantto thiscontemptproceeding.
   (DE 42l,pp.16-171. Finally,ADT explainsthat,whileithasfocused itsargumenton whether
   Northstarhad actualnoticeoftheinjunction priortoNorthstar'sJanuary 16,20l5 purchaseof
   Vision,the Court should also find actualnotice under a successor liability theory. 1d.at pp.

   17-18. A D T arguesthatSkthe record isclearbeyond doubtthatN orthstarreceived actualnotice

   oftheinjunctionbyADT'SemailtoNorthstar'sgeneralcounselonJanuary28,gsicl(DE 415-11
   (ADT Exh.l1)1 and thatNorthstarunderstood the notice as proven by the Northstarboard
   presentation prepared the following week. gDE 415-10 (ADT Exh.10)at3.1.5' fJ.atp.18.
   ADT maintainsthatthisevidence legally bound Northstartothe Vision injunction on January
   28,20 15. 1d.atpp.18-19.

                               B . N orthstar's Response PostH earing Brief

         Northstar filed its Closing Brief on ActualNotice (DE 4241 on October 10, 2018.
   NorthstarconcedesthatitSûconfirmedlongagothatitwasgenerally awareofthefirstinjunction
   againstV ision.'' 1d. atp. 1. H owever,N orthstar argues that A DT has provided no evidence

   thatNorthstareven knew a second injunction existed.         N orthstar m aintains that tsgeneral

   know ledge is not actualknow ledge.'' ld   N orthstarsum m arizes the evidence and specitically

   disputes severalofthe facts asdescribed in AD T'Sbrief. 1d.atpp.3-10.

         NorthstarcontendsthattûltlhereisnoevidencethatNorthstarcontemplatedthatitwould
   be subjectto any injunction against Vision. Northstarpurchased only specific assets from
   Vision,andunderstoodthatVisionwouldcontinuetooperateasaseparateentity.'' gDE 424,p.
   1l1. Northstar emphasizes that it was not even aware of the second injunction. 1d.
   Northstarcontendsthatûûlilnaddition tothefactthatNorthstardid notknow thatitwassubject

                                                10
Case 9:12-cv-81120-WPD Document 431 Entered on FLSD Docket 11/16/2018 Page 11 of 26



  totheSecond lnjunction,Northstardidnothaveactualnoticeofthe Second lnjunctionbecause
   there is no evidence that N orthstar w as aw are of its term s.'' 1d. at p. 12. A ccording to

  N orthstar,(ûgeneralknow ledge ofthe further litigation betw een V ision and AD T after entry of

   theFirstInjunctionisnotactualnoticeoftheSecondlnjtmction.'' 1d. Northstaradmitsthatit
   wasawareofthefirstinjunction,butdeniesbeingawareofthefirstinjunction'sspecificterms.
   1d.atp.13. Northstararguesthat,whileM r.W iesenfeld wasawareofthefirstinjunction,the
   evidence showsthathe did notnegotiateorapproveitstermsand neverdiscussed itwith anyone

   atNorthstar;therefore,ADT'S argumentthatM r.W iesenfeld's knowledge of the injunction
   should be im puted to N orthstar fails. Id atp.14.

          NorthstarnextcontendsthatADT cannotproveactualnoticeofthesecondinjunctionby
   showingNorthstar'sgeneralawarenessoftheexistenceofthefirstinjunction. gDE 424,p.141.
   Northstar points out that there is tsno evidence that anyone knew the (first and secondj
   injunctionsweresimilar.'' 1d.atp.15. NorthstarpointsoutthatADT isonlytryingtobindit
   tothesecond injunction,which replaced the firstinjunction,so Northstar'sçtgeneralawareness
   oftheFirstInjunctionisnotactualnoticeoftheSecondInjunction underRule65.'' Id atp.16.
          Northstarargues,in itspost-hearing brief,thatADT 'iappearsto have conceded thatthe

   dateoftheAPA istheoperativedate.'' (DE 424,p.161. Northstarfurtherassertsthatlkgalsa
   matterofdueprocess,Northstarcannotbebound byaninjunction ofwhich itwasnotawareat
   the tim e it decided to purchase the assets that allegedly m ade N orthstar bound by the

   injunction.'' 1d. Northstar explains that it ildoes not believe that the (Eleventh Circuitl
   intended to rem and the case to address know ledge, but any rem and m ust be lim ited to

   determ ining whetherN orthstarhad actualnotice priorto the A PA .'' Id atp.18.
Case 9:12-cv-81120-WPD Document 431 Entered on FLSD Docket 11/16/2018 Page 12 of 26



                                     C. AD T'SReplv PostH earing Brief

          ADT fileditsReplyBriefontheMatterofNorthstar'sKnowledge gDE 4271on October
   19,2018. ADT disputesNorthstar'scontentionsthat(1)there aretwo injunctions,(2)tdltlhis
   w as a m odest transaction for the purchase of certain assets,such thatnobody at N orthstar paid

   much attentiontoVision'slitigation with ADT,''and (3)thatNorthstarikdidnothavesufficient
   knowledgeoftheinjunction tobindittotheVision injunction.'' gDE 427,p.11. ADT argues
   that the sm all change- the addition of a clarifying sentence to the oliginal pennanent

   injunctiondidnotcreateasecondinjunction. 1d.atpp.1-3. ADT alsomaintainsthatitilnever
   accused N orthstar of violating the added sentence. The only relevant provisions of the

   injunctionwerealreadycompletelystatedbythisCourtin 2013,andstatedverbatim bythe2014
   revision.'' 1d.atp.4.     AD T again em phasizes thatN orthstarhasconceded thatitknew about

   the2013injunctionandthattheevidencesupportsthis. 1d.
          AD T nextargues thatN orthstar entered into a m erger agreem entw ith V ision by w ay of

   theAPA. gDE 427,p.51. ADT pointsoutthattheassetspurchasedbyNorthstarconsisted of
   the entire Vision alarm sales business. f#. A ccording to A D T,the ISA PA thus itself flatly

   contradicts N orthstar's self-serving claim here thatit did not concern itself w ith V ision's legal

   constraintssuchastheADT injunction becauseitwasmerely buying some dcustomeraccounts'
   thatobviated any need to consider any of Vision's legalobligations.'' 1d.atp.6. N ext,AD T

   assertsthatthe record in this case ticlearly proves thatthe entire N orthstarboard ofdirectors was

   supplied information regarding the existence and the termsofthe Vision injunction....'' 1d.
   A DT further asserts that N orthstar's board of directors', outside counsel's, and collective

   owners'actualknowledgeoftheinjunctionshouldbeimputedtoNorthstar. 1d.atpp.6-7.

                                                   12
Case 9:12-cv-81120-WPD Document 431 Entered on FLSD Docket 11/16/2018 Page 13 of 26



          A D T m aintains that the evidence show s that N orthstar w as put on notice of the

   injunction's precise requirements and that.itmightapply to Northstar. (DE 427,pp.7-81.
   ADT also arguesthattheinjunction'stermsclearly establish thatNorthstarwasbound by itas
   the injunction bindsVision's successors and assigns and any transferee ofthe businesses or
   assets of V ision. 1d.atp.8. A D T contends thatthe relevant case 1aw finds actual notice for

   thepurposesofRule65(d)Cûoncethealleged contemnorhasbeenmadeawareoftheinjunction.''
   1d.at p.9. AD T argues thatthe evidence clearly show s thatN orthstarhad actualnotice ofthe

   injunction before itpurchased Vision and thatADT,through itscounsel,notified Northstarjust
   daysafterthetransaction thatitbelievedNorthstarwasbound by the injunction. fJ.atp.10.
   Finally,ADT statesthatt'rwlhileitistruethattheEleventh Circuitanalyzedthequestionlargely
   as a question ofwhetherNorthstar had actualnotice of the Vision injunction prior to the
   ptlrchase,itneitherreached norresolved the question ofthe effectofpost-sale notice.....'' f#.at



                                   lV .DISC USSIO N A ND A NA LY SIS

          The undersigned isfully aware ofthe lengthy and contentiousnature ofthe litigation in this

   case. The issues are com plicated by the fact that U nited States M agistrate Judge Jam es M .

   Hopkins,w ho is now retired,held lengthy evidentiary hearings on the issue of contem pt of the

   permanentinjunction andthenissued lengthyreportsandrecommendations. SeeDEs 146,250,
                                                                                     .
   ADTLLC v.Sec.Xefwör/cs'
                         ,ffC,No.12-81120-C1V,2017W L 2106200,at*1(S.D.Fla.Feb.9,
   2017),reportand recommendation adopted in part,rejected inpart,No.12-81120-CIV,2017
   W L 2113410 (S.D.Fla.M ar.16,2017),reconsideration denie4 No.12-81120-C1V,2017 W L
Case 9:12-cv-81120-WPD Document 431 Entered on FLSD Docket 11/16/2018 Page 14 of 26



  2169237(S.D.Fla.M ar.20,2017).7 M oreover,UnitedStatesDistrictJudgeDanielT.K.Hurley,
  whoisalsonow retired,enteredtheAgreedPermanentlnjunction(DE 1051andOrderModifying
  Agreed Permanentlnjunction gDE 1071atissue and also issued the orderson Judge Hopkins'
   reportsandrecommendations. (DESl53,2892.
          The Eleventh Circuit issued an opinion regarding Judge Hopkins' and Judge Hurley's

   rulingson April14,2017,ADTLLC v.NorthstarAlarm Servs.,LLC,853 F.3d 1348(11th Cir.
   2017). Subsequently,the case was reassigned to United States DistrictJudge W illiam P.
   Dimitrouleas and the undersigned,two judges who had no involvement with the underlying
   proceduralhistory,orders orhearings,exceptforJudge D im itrouleas'entry ofthe Om nibus Order

   (DE 3551,which decided certain issuesafterremand from theEleventh Circuitand referred the
   instantm atterto the undersigned.

                   A .The SoleIssueto BeDecidedbv theUndersianed in ThisReportand
                                            Recom m endation

          AD T and N orthstar assertnum erous argum ents on a plethora ofissues,butthe sole issue

   thathasbeen referred forthe undersigned's determ ination isûtw hetherN orthstarhad actualnotice

   oftheinjunctionasrequiredbyFed.R.Civ.P.65(d),priortotheactionsconstitutingviolationsof
   the permanentinjunction forming the basisofJudge Hurley's adjudication ofcivilcontempt
   againstNorthstar.,,8 (jajji9 .
                              .55,p.jgj. ThisreferralisbasedupontheEleventh Circuit'sholding
                               ,,




   thatilintheabsenceofafindingthatNorthstarknew abouttheinjunctionagainstVisionSecurity,

   1JudgeHopkinsalso entered aReportandRecom mendationRegardingN orthstar'sM otionforAttorneys'Feesand
   Costs(DE 310,323);Plaintim sMotiontoStrikeNorthstar'sMotions(DE321).
                                                                      ,Harris'MotionforAtlorneys'Fees
   andCosts(DE 314);andNorthstar'sMotionforAppellateAttorneys'Fees(DE334/335)onJanuaryl1,20l8,just
   priorto hisretirem ent. SeeDE 346. Judge Dimitrouleasruledon theReportand Recom m endation onM arch 5,
   20l8. See DE 355.
   8TheactionsconstitutingviolationsofthepermanentinjunctionformingthebasisofJudgeHurley'sadjudicationof
   civilcontem ptagainstN orthstaroccurred between January 2015 and O ctober2015. See DE 108-33)DE 417,p.
   33. No furtherspecitscity hasbeenprovidedbytheparties.
                                                     14
Case 9:12-cv-81120-WPD Document 431 Entered on FLSD Docket 11/16/2018 Page 15 of 26




  thedistrictcourterredwhenitruledthatNorthstarwasboundbytheinjunctionunderatheoryof
   defacto m erger.'' AD T LL C,853 F.3d atl355. Therefore,the undersigned shallonly determ ine

   this limited issue regarding whetherNorthstar was actually noticed and had knowledge ofthe

   injunctionunderRule65(d).9
                                                  B. Rule 65(d)(2)

           FederalRuleofCivilProcedure65governswhomaybeboundbyafederalinjunctionand
   statesthe follow ing:

           (2)PersonsBound.Theorderbindsonlythefollowingwho receiveactualnoticeofitby
           personalservice or otherwisel
           (A)theparties;
           (B)theparties'officers,agents,selwants,employees,andattonwys;and
           (C)otherpersonswhoareinactiveconcertorparticipationwithanyonedescribedinRule
           65(d)(2)(A)or(B).
   Fed.R.Civ.P.65(d)(2)(secondandthirdemphasesadded);seealsoADTLLC,853F.3dat1351-
        Inthiscase,ADT clearlydidnoteffectpersonalserviceofthepermanentinjunctionentered
   in this case upon Northstar. The undersigned is therefore tasked with detenuining whether

   Northstar received actual notice of the permanent injunction in some other manner (ksor
             ,,   10
   otherwise ).
                                      C. The Clearand Convincin: Standard

           The Eleventh circuithas held thata courtm ay m ake a lifinding ofcivilcontem pt--thatis,


   9 TheD istrictCourtpreviously determ ined, andtheEleventh Circuitagreed,thatN orthstarand Vision arenotin
   privity. Thus,theundersigned need notaddresstheprivity issuefortwo reasons. First,theEleventh Circuithas
   found a Iack ofprivity,and,second,the privity issue hasnotbeen referred to the undersigned by Judge
   D im itrouleas. Further,the undersigned hasnotbeen referred and willnotaddresstheissueofwhetheradefacto
   mergeroccurredbetweenVisionandNorthstarortheissueofwhetherNorthstarcanbeboundtotheinjunctionasa
   successorin interestto Vision.
   10 ItseemsclearthatpersonalserviceofaninjunctionuponanallegedcontemnorisnotnecessaryunderRule
   65(d)(2)'
           ,rather,whatisrequired iseitherpersonalservicep.tanotherform ofnoticewhich fallsunderthecategol
                                                                                                         'y
   ofthettorotherwise''Ianguagecontained in therule. A plainreading ofRule65(d)(2)establishesthatnoticecan
   beprovided in morethanoneway,thatis,by personalserviceorbyothermeans.
                                                      15
Case 9:12-cv-81120-WPD Document 431 Entered on FLSD Docket 11/16/2018 Page 16 of 26



   w illful disregard of the authority of this Court--only upon a show ing thatthe alleged contem pt

   isclearandconvincing.'' GeorgiaPowerCo.v.NLL.R.B.,484 F.3d 1288,1291(11th Cir.2007)
   (citingM cGregorv.Chierico,206 F.3d l378,1383 (11th Cir.2000),
                                                                'NLRB v.Crockett-Bradley,
   lnc.,598 F.2d 971,975 (5th Cir.1979)). Si-l-hisburden of proof is more exacting than the
   dpreponderance of the evidence'standard but,unlike crim inal contem pt,does notrequire proof

   beyond areasonabledoubt.'' 1d.(citingJordan v.Wilson,851F.2d 1290,1292 (11th Cir.1988)
   (percuriaml). Atthe evidentiary hearing,the parties agreed thatthe clear and convincing
   standard governs thisproceeding.

                             D . The N ecessary Elem entsto Establish Contem pt

          There are tlzree elem ents that m ust be established by clear and convincing evidence in

   ordertojustify atindingofcontempt. Specifically,thecaselaw establishesthefollowing:dtltlhe
   clearandconvincing evidencemustestablish that:(1)theallegedlyviolatedorderwasvalid and

   lawful;(2)the orderwasclearand unambiguous;and (3)thealleged violatorhadtheability to
   comply with theorder.'' Georgia Power Co.,484 F.3d at1291(citingM cGregor,206 F.3d at
   1383). lsl-l-lhosewho would sufferpenaltiesfordisobediencemustbe aware notmerely ofan
   order's existence,butalso ofthe factthatthe orderis directed atthem .'' ProjectB.A.S.I.C.v.

   Kemp,947F.2d 1l,17(1stCir.1991).
              E. W hetherNorthstarHad ActualNoticeofthelnjunctionattheRelevantTime
          The Court has carefully considered allof the evidence and argum ent subm itted by the

   partiesOn theissueOfNorthstar'sactualnoticeofthepermanentinjunction. Astotheexhibits
   adm itted atthe evidentiary hearing,the Courthasaccorded those exhibitsthe w eight,ifany,ithas

   deem ed appropriate. The Court has also carefully considered and evaluated the testim ony


                                                  16
Case 9:12-cv-81120-WPD Document 431 Entered on FLSD Docket 11/16/2018 Page 17 of 26



   admitted at the evidentiary hearing by deposition and hearing designations and

   counter-designations. The undersigned tinds that A D T has proven by clear and convincing

   evidencethatNorthstardidhaveactualnotice- andknowledge- ofthepermanentinjunction(the
   2013 injunction and its2014 minorrevision)atthe relevanttimeperiod11asrequjre(jj)y puje
   65(d)(2). Insupportofthisfinding,theCourtreliesuponthefollowingfacts.
           (1)Northstarhasconceded itsknowledgeoftheinjunction
           ln itsclosing argum entm em orandum ,N orthstarconcedes generalaw areness ofthe Cttirst

   injunction,''whichwasenteredonSeptembex11,2013. gDE 424,p.11.Northstarfurtheradmits
   thatitwasawareofwhatittermsthedttirstinjunction,''butdeniesbeingawareofitsspecificterms.
   (DE 424,p.131. In Northstar'sResponsesto ADT'S FirstSetofRequestsfor Admission,
   N orthstaradm itted itw as aw are of the law suits priorto January 16,2015,adm itted thatcertain

   ofticersordirectorsofN orthstarw ere aw are thatA DT and V ision had agreed to a settlem entprior

   to January 16,2015,and adm itted thatcertain officers or directors ofN orthstar were aware that

   ADT and Vision had agreed to an injunction priorto January 16,2015.12 (ADT Ex.12,DE

   415-12,p.1,Requests#1-3).
          However,Northstarseekstoavoidliabilitybysurgicallyparsingthe2013injunctionfrom
   its2014 minoramendmentand turning them into two distinctinjtmctions,the second ofwhich
   Northstarnow claimsa complete lack ofknowledge. On the otherhand,ADT arguesthatthere

   was butone 2013 injunction,which was slightly amended in 2014,and thatNorthstar had
   know ledge and actualnotice ofboth. The undersigned m usttherefore determ ine whether there

   wasoneinjunction,whichwasmodifiedbytheparties,ortwoseparateinjunctions.

   12
   11Therelevanttimeperiod isfurtherdiscussed inthisReportand RecommendationatSection(8), infra.
     Thisisthe datethe partiesentered into the APA.
Case 9:12-cv-81120-WPD Document 431 Entered on FLSD Docket 11/16/2018 Page 18 of 26




          (2)Therewasoneinjunction
          ln this regard, on Septem ber 11, 2013, Judge H urley entered the A greed Perm anent

   Injunction gDE 105) in this case. On December 17,2014 Judge Hurley entered an Order
   M odifyingAgreedPermanentlnjunction gDE 1071inthiscase. JudgeHurley explainedthatthe
   Courthad previously entered an OrderGranting Agreed M otion forEntry ofM odified Judgm ent

   in a related case,AD T LLC v. Vision Security LLC, N o. 13-cv-81197-D TK H , and that the

   dttRevised)AgreedPermanentlnjunction''waseffectiveinthiscase(12-cv-81120-WPD)aswell.
   SeeDE 107. Theonlychangeto theAgreedPermanentlnjunctionwasthedeminimusaddition
   of the follow ing language: 'kvision shall not train anyone, including any of its m anagers,

   em ployees,agents,representatives,orindependentcontractors,orany person who m ay sellforor

   solicitcustomergsiclonbehalfVision,toviolatethetermsofthisPermanentlnjunction.'' 1d.atp.


          TheCoul'
                 tfindsthattherewerenottwoinjunctions. Therewasonepermanentinjunction
   entered on September11,2013,andthatinjunctionwasslightlyrevised on December17,2014,
   per the agreem ent of the parties to the litigation. This finding is consistent with the Eleventh

   Circuitopinion where,throughouttheopinion,itonly referenced dsthe injunction.'' 853F.3d at
   1348. This tinding is also consistentw ith Judge D im itrouleas'Om nibusO rderw hich described

   the Decem ber       2014 Order M odifying Agreed Permanent injunction as dtamending the
   injunction with minorrevisions.'' gDE 355,p.21. N orthstar'seffortto escape liability under
   theinjunctionbyattemptingtoparseoneinjunctionintotwoseparateinjunctionsisrejected.
Case 9:12-cv-81120-WPD Document 431 Entered on FLSD Docket 11/16/2018 Page 19 of 26




          (3) M r.W iesenfeld had actualnoticeofthetermsofthe2013injunction
          The undersigned findsN orthstar'sargum entthatitw asnotaw are ofthe actualtennsofthe

   2013injunctiontobewithoutmerit. ThereisclearevidenceintherecordthatKenW iesenfeld13
   wasemailed adraftofthe2013injunctionon September25,2013. (ADT Ex.16,DE 415-15J.
   W hilethisversion wasnotactually datedorsignedby theDistrictJudge,thedraftwasidenticalto

   injunction entered in 2013. M r.W iesenfeld wasinvolved asCFO forSecurityNetworksin the
   underlying litigation which gave rise to the injunction.14 He also received the u k j.oates
                                                                                             .




   m em orandum discussed in the nextsection.

          (4)TheK & L Gatesmemorandum dated December30,2014,provided actualnotice
             oftheinjunction toNorthstar
          A key piece of evidence in this case establishing actual notice of the 2013 pennanent

   injunctionandits2014 amendmentistheK & L Gatesmemorandllm dated December30,2014
   (ADT Ex.7,DE 415-71,which wasdrafted during thedue diligenceperiod priorto the Asset
   Purchase Agreem ent. The m emo,from a law t11%1retained by either Northstar or Goldman

   Sachs'5(DE 416-2,p 62,lines4-141andwhich represented Northstarand Goldman Sachs(DE
                         .




   424,p.7),clearly advised the Northstar board ofdirectors as to the existence ofthe 2013
   pennanentinjunction in thiscase. ltalso advised theboard that,withregard to therelatedcase
   (13-cv-81197),(CADT filedamotionforapermanentinjunctiononNovember20,2014,inwhich
   itstatedthatthepartieshaveagreedtosettletheaction withamoditicationtothepriorinjunction
   prohibitingVision Securityfrom engagingincertaintrainingand otherpractices.'' (ADT Ex.7,
   DE 415-7,p.7). ThisclearlyconstitutesnoticetoNorthstar.

   13 M r. w i
             esenfeldbecameadirectorofNorthstarinNovember2014.     (ADT Ex.l3,DE415-131.
   14 seeSection(5)ofthisReportandRecommendation,infra.
   15AccordingtoN orthstar'sResponsesto ADT'SFirstSetofRequestsforAdm ission, N orthstaradm itted that
   GoldmanSachswasanultimateownerofNorthstar. (ADT ex.12,DE415-12,p.12,Request//1l1.
                                                19
Case 9:12-cv-81120-WPD Document 431 Entered on FLSD Docket 11/16/2018 Page 20 of 26



          M oreover,afterthe K & L Gatesm emorandum was sentto the m em bersofNorthstar's

   boardofdirectors,Greg W atts,abankerwith Goldman Sachswho becameam em beroftheboard

   ofdirectorsatNorthstar,sentanemailstating,dtlalfterreading,let'sdiscusshow theseissuesare
   m itigated by the team operating under N orthstar's policies and procedures. Jason as I

   mentioned,wewillalsoneed to haveyoujoinacallwith ourinternalcomplianceperson to the
   discussthesame.'' (DE 415-81. Greg W attsalso sentan emailstating,tdgtlhough Sean Brown
   w illhave not received the m em o,w e'd like him on the callas w ell since he w illbe the Chief

   Com pliance Ofticer at N orthstar in charge of enforcing these provisions.''       It carm ot be

   plausibly argued by Northstar that,even though its own counseladvised Northstar's board of

   directorsofthe2013permanentinjunction andthe2014 amendmenttoit,and eventhoughGreg
   W atts'em ailsdiscusshaving Northstar's chiefcom pliance ofticeron a callsince he w ould be ûcin

   charge of enforcing these provisions,''N orthstar nonetheless did not have actual notice and

   knowledgeoftheinjunction. Northstar'seffortsto parse itsknowledge assupposedly having
   (Cgeneralknowledge''as opposed to lûactual know ledge''is unavailing and legally and factually

   unsupportable. W henK & L GatesadvisedNorthstar'sboardofdirectorsofthe2013injtmction
   and its2014 amendment,Northstaratthatpointhad knowledgeoftheinjunction and received
   actual notice. The em ails am ong N orthstar's board ofdirectors clearly contirm this receipt of

   actualnotice and N orthstar's know ledge.

          (5)TheknowledgeofM r.W iesenfeld andNorthstar'sboard ofdirectorsisproperly
              im puted to N orthstar

          N orthstar seem s to take the incongruousposition that,even though itsboard ofdirectors

   wasadvisedoftheinjunction,andeventhoughitsboardmemberM r.W iesenfeldwasinvolvedin
   thelawsuitleading up to the injunction and knew ofit,theirknowledge cannotbe imputed to
                                                 20
Case 9:12-cv-81120-WPD Document 431 Entered on FLSD Docket 11/16/2018 Page 21 of 26




   Northstar. TheCourtrejectsthisimplausibleargument. 'tgcloul'tshaveuniformlyheldthatthe
   actsofa corporateofticerthatareintended to benefitacorporation to thedetrim entofoutsidersare

   properly imputed tothecorporation.'' Schultzv.ApplicaInc.,488F.Supp.2d 1219,1227(S.D.
   Fla.2007)(citingIn reSunbeam Sec.Litig.,89 F.supp.zd 1326,1340 (S.D.Fla.1999)). ts-l-he
   know ledge ofindividualsw ho exercise substantialcontrolover a corporation'saffairsisproperly

   im putable to the corporation.'' 1d. ln this case,there is clearevidence thatM r.W iesenfeld had

   actualnoticeofthe2013permanentinjunctionandofitsspecificterms(ADT Ex.16,DE 415-151.
   M r.W iesenfeld w as form erly the chieffinancialofticer ofSecurity N etw orks,one ofthe original

   defendantsin theunderlying litigation when itwasultimately settled and theinjunction entered,
   andhebecameaboardmemberofNorthstarin2014 (DE 415-131. M r.W iesenfeld'sknowledge
   oftheunderlyinglawsuitandinjunctionmustbeimputedtoNorthstarbased ontherelevantcase
   1ltAN?.16

               M oreover,there is clearand convincing evidence thatM r.W iesenfeld and otherm em bers

   of N orthstar's board w ere provided w ith the K & L Gates m em o. See DE 415-8. Their

   know ledge of the m em o, and therefore of A D T and V ision's agreem ent to m odify the 2013

   pennanentinjunction,mustbeimputedtoNorthstar.17



   16 Northstarcitesthefollowing Iaw in itstrialbrief(DE 424,p.141:k:(A)prjncjpajjsnotaffected withknowledge
   which the agentacquireswhile notacting in the course ofhis em ployment,orwhich relatesto matters notwithin the
   scope ofhisauthority,unlessthe agentactually com municates hisinform ation to the principal.'' Indep.OiItt Gas
   Co.v.Shelton,79Utah384(1932). However,thatcasecites1aw thatisnotprecedentinthisDistrictandwas
   decided over80 yearsago.
   17 Further, K & L G ates,asNorthstar,scounsel,are agentsofNorthstar,and,thus,counsel,sknow jedge whjch
   they relayed to N orthstar's board ofdirectors may possibly be im puted to N orthstar. Gutter v.E.1.D upontDe
   Nemours,l24F.Supp.2d 1291,1309(S.D.Fla.2000)(i:Knowledgeandnoticetoanattorneymaybeimputedto
   acorporation,depending ontherelationship betweentheparties,and the ultim atedeterm inationofwhetheritwill
   beimputed dependsonafactualdetermination.'').

                                                        21
Case 9:12-cv-81120-WPD Document 431 Entered on FLSD Docket 11/16/2018 Page 22 of 26




          (6)Northstar'sargumentthatitwasEsgenerally aware''oftheSçfirstinjunction,''but
             notofitsspecifictermsandthatitwaswhollyunawareoftheifsecondinjunction''
             isrejected asanattempttodeliberately feignignoranceoftheinjunction
          A s noted previously, N orthstar adm its that it was aw are of what it tenns the Slfirst

   injunction,''butwasnotawareofitsspecificterms. (DE 424,p.131. Northstarfurtherasserts
   thatitwasnotatallaware ofwhatittermsthe Sksecond injunction.'' 1d.atp.11. Northstar
   m akesthese im plausible argum entsdespite the factthatits own board ofdirectorsw as advised in

   writingofthe2013 injtmctionandits2014 amendmentby itsown attorneys,K & L Gates,and
   despite the factthatN orthstar's board m em ber M r.W iesenfeld w as involved in the underlying

   litigationwhich 1edtotheentryofthe2013injunction.
          N orthstarw ould have thisCourtbelieve thatitw as so unconcerned w ith its acquisition of

   Visionthatitdidnotbotheritselfwithinquiringintotheinjunctionenteredagainstthecompanyit
   w as acquiring under the A PA . How ever,N orthstar's purchase of V ision included substantially

   the entire V ision alarm business and w as a significant acquisition as established by the eleven

   w eeksofdue diligence N orthstarspenton the acquisition and the close involvem entofthe K & L

   Gateslaw tirm in thatprocess. Itdefieslogic and com m on sense thatN orthstarw ould engage in

   eleven m onths ofdue diligence into V ison's business and legalaffairs before entry into the A PA

   and yet ignore K & L Gates'notice of the 2013 injunction and its 2014 amendment and
   inexplicablynotlookintothetermsoftheinjunction.
          ltappearsto the tm dersigned thatN orthstaristoo finely attem pting to parse and m inim ize

   itsknowledgeoftheinjunctioninanefforttoavoidliability. Northstarcannotpleadignoranceof
   theinjunctionwhen itsownboardofdirectors,itsown atlorneys,and itsownboardmemberM r.
   W iesenfeld were made aware of the 2013 injunction and its 2014 minor amendment.
Case 9:12-cv-81120-WPD Document 431 Entered on FLSD Docket 11/16/2018 Page 23 of 26




   ClairsonInt'lCorp.v.MasterToolCo.,No.84-2861-C1V,1986W L 84374,at*2(S.D.Fla.Feb.
   4,1986)(tdDefendantcannotnow comebeforethisCourtand plead ignorancewhenhiscounsel
   knew allalong,and D efendantitselfw as fully aw are thatpreviously this consentdecree had been

   agreedtobythepartiesandwasbeingsubmittedtotheCourtforitsapproval.').
           lnRelianceIns.Co.v.MastConst.Co.,l59F.3d 1311(10th Cir.1998),thecourtnoted
   thatitisw ell-settled law thatthe effectofw ritten notice cannotbe avoided by refusing service of

   thatnotice. 1d.at 1318. Likew ise,the undersigned subm its thatN orthstar cannot avoid actual

   notice and knowledge ofthe injunction by acting in a deliberately ignorantmanner or by
   consciously avoiding the injunction terms. As explained in Ne. Women'
                                                                       s                               Inc.

   M cM onagle,No.CIV.A.85-4845,1992 W L 13031,at*5 (E.D.Pa.Jan.22,1992),conscious
   avoidanceordeliberateignoranceofleam ingthecontentsofan injunctionwillnotenableparties
   toescaperesponsibilityfortheinjtmction'stelnns;seealso Georginev.Amchem Prod.,Inc.,No.
   CIV.A.93-0215,1995W L 422792,at*12,f.n.10(E.D.Pa.July 12,1995)(same).
            Northstar'sapparenttsheadinthesand''positionthatitknew oftheinjunctionbutnotof
   its terms is analogous to the concept ofdeliberate ignorance,w hich is w ell-ensconced in federal

   crim inallaw . 18 U nderthe facts ofthis case,N orthstarshould notbe able to escape a finding of

   knowledgeon itspartby assertingitgenerallyknew oftheinjunction,butdidnotdelveintothe
   specificsoftheinjunction.



   18*tIfa Defendant4sknowledge ofa factisan essentialpartofa crim e, itNs enough thatthe Defendantwasaware ofa
   highprobabilitythatthe factexisted unlesstheDefendantactually believedthefactdidn'texist. EDeliberate
   avoidance ofpositive knowledge' which isthe equivalentofknowledge occurs,forexam ple,ifa defendant
   possessesapackageand believesitcontainsacontrolled substancebutdeliberatelyavoidsIearningthatitcontains
   the controlled substance so he orshe can deny know ledgeofthe package's contents.'' Pattern Crim .Jury lnstr.
   11thCir.SIS8(2016),PatternCrim.JuryInstr.l1thCir.SlS8(2016).
                                                        23
Case 9:12-cv-81120-WPD Document 431 Entered on FLSD Docket 11/16/2018 Page 24 of 26




          (7)Thespecificfactsofthiscaseshouldresultin afindingthatNorthstarhadactual
             noticeand knowledgeoftheinjunction asrequired by Rule65
          M oreover, this case involves a unique factual scenario in w hich the 2014 am ended

   permanentinjunction only slightly revised the 2013 injunction,and the slightrevision hasno
   nexusw hatsoeverto N orthstar'sallegedly contem ptuousconduct. G iven the precise sim ilarity of

   the2013injunctionandits2014amendment,thefactthatM r.W iesenfeldhadactualknowledgeof
   the2013injunctionand itstenns,thefactthatNorthstar'sboard membershadactualknowledge
   ofthe 2013 injunction and thatan amended injunction was going to be imminently entered
   togetherw ith actualknowledge ofw hatthe am endm entw as about,the factthatN orthstar'sow n

   attorneyspossessedandtransmitledtoNorthstaractualknowledgeoftheinjunction,andthefact
   thatN orthstar's board m em bers'know ledge m ustbe im puted to N orthstar,and having carefully

   considered al1ofthe otherrecord evidence in thiscase,the CourtfindsthatA DT hasm etthe clear

   and convincing evidence standard to establish thatN orthstarhad actualnotice and know ledge of

   thepermanentinjunction atissue boththe2013injunctionandthe2014minorrevision.
          (8)TherelevantdateofNorthstar'sactualnoticeoftheinjunction
          The undersigned notesthat,w hile N orthstarargues thatthe inquiry here is lim ited to the

   issueofwhetherNorthstarhadactualnoticeofthepermanentinjunctionpriortotheexecutionof
   the A PA ,Judge Dim itrouleas' referralto the undersigned is not explicitly lim ited to that tim e

   period. So to be crystalclear,the undersigned firstfinds by clear and convincing evidence that

   Northstarhadactualnoticeandknowledgeofthe2013permanentinjunctionand its2014 minor
   am endm ent prior to the execution of the APA on January 16, 2015,w hich is the tim e period

   referenced by the Eleventh Circuit. AD T LL C v.NorthstarAlarm Servs.,LL C,853 F.3d 1348,

   1353(11thCir.2017).
Case 9:12-cv-81120-WPD Document 431 Entered on FLSD Docket 11/16/2018 Page 25 of 26



          Secondly,the Court further tinds by clear and convincing evidence that N orthstar had

   actualnotice and knowledgeofthe2013 pennanentinjunction and itsminor2014 amendment
   priortotheûsactionsconstitutingviolationsofthepenuanentinjunctionfonningthebasisofJudge
   Hurley'sadjudicationofcivilcontemptagainstNorthstar.'' gDE 355,p.121. lnthisregard,the
   undersigned has carefully considered the em ail correspondence betw een A D T'S counsel, C.

   Sanders M cN ew ,and Sean Brow n,who w as chief com pliance ofticer atN orthstar at thattim e,

   dated January 26,2015through January 28,2015. (DE 415-11). Aftera string ofemails,on
   January 28, 2015, M r. M cN ew w rote to Sean Brow n, cdsean, is your response a dellial that

   Northstar is bound by the Vision injunction?''       at p.     Then, at the February 4, 2015

   N orthstar board of directors m eeting, one of the topics to be discussed w as the following:

   'slrlumorsareADT istryingtobuildacaseagainstNorthstar. CommunicationwithSeanBrown
   w asthreatening and im pliesthatthey expectN orthstaristo com ply w ith term softheirsettlem ent

   with Vision.'' gDE 415-101. The undersigned findsthatthisconstitutesclearand convincing
   evidencethatNorthstarhad f'urtheractualnoticeoftheinjunction asofJanuary28,2015. The
   sam e reasoning concerning im puting the knowledge of a corporate officer and deliberate

   ignorance orconscious avoidance considered above applieshere as well. The record reflectsthat

   only twooftheStactionsconstituting violationsofthepermanentinjunctionformingthebasisof
   JudgeHurley'sadjudication ofcivilcontemptagainstNorthstar''tookplacebeforeM r.M cNew
   senthisem ailon January 28,2015. The rem ainderofthe violations took place afterM r.M cN ew

   senthisem ailon January 28,2015.
Case 9:12-cv-81120-WPD Document 431 Entered on FLSD Docket 11/16/2018 Page 26 of 26



                                       V .C O N CL USIO N

          In light of the foregoing, this Court RE CO M M EN D S that the D istrict Judge m ake a

   findingthatNorthstarhadactualnoticeoftheinjunction(the2013injunctionand its2014minor
   revision)asrequiredbyFed.R.Civ.P.65(d),priortotheactionsconstituting violationsofthe
   permanentinjunction formingthebasisofJudgeHurley'sadjudicationofcivilcontemptagainst
   N orthstar. This Court also R EC O M M E ND S that the D istrict Judge m ake a finding that

   Northstarhadknowledgeoftheinjunction(the2013injunctionandits2014 revisedinjtmction)
   againstVision Security atthetimetheAPA wasexecutedasrequired by Rule65(d). SeeADT
   LLC ,853 F.3d 1348 at 1355.

                                      N O TIC E O F R IG H T T O O BJE CT

          A party shallfile written objections,ifany,to thisReportand Recommendation with
   United StatesDistrictJudgeW illiam P.Dimitrouleaswithin fourteen (14)daysofbeingserved
   with a copy ofthisReportand Recommendation. See 28 U.S.C.j 636(b)(l)(C). Failure to
   objecttothisReportandRecommendationwithinthattimeperiodwaivestherighttochallengeon
   appealthe DistrictCourt'sorderbased on tmobjected-to factualand legalconclusions. 11th
   Cir.R .3-1.

          RESPEC TFU LLY SU BM ITTED in Cham bers at W est Palm Beach, Palm Beach
                         d
   County,Florida,this/JdayofNovember,20l8.
                                                        #e*Ar--
                                                         g-
                                                          t .
                                                     W ILLIA M M A TTHEW M AN
                                                     U nited States M agistrate Judge




                                                26
